Supreme Court of Florida
                                   ____________

                                  No. SC16-1976
                                  ____________

                           LUIS TORRES JIMENEZ,
                                  Petitioner,

                                         vs.

                        STATE OF FLORIDA, etc., et al.,
                               Respondents.

                                   [May 3, 2018]

PARIENTE, J.

      Luis Torres Jimenez received a traffic citation, based on images from a red

light camera that showed him turning right while the traffic signal was red at an

intersection marked no-turn-on-red. Jimenez does not dispute that he did, in fact,

commit a traffic infraction. Instead, Jimenez challenges the legality of the City of

Aventura’s red light camera enforcement program, which includes the use of a

third-party agent to review images from the City’s red light cameras before

sending them to City police to determine whether a traffic citation should be

issued.
      The issue before the Court involves the interpretation of the Mark Wandall

Traffic Safety Program, which grants local governments’ traffic enforcement

officers the power to issue citations for traffic infractions captured by red light

cameras. See ch. 2010-80, § 5, Laws of Fla.; § 316.0083(1)(a), Fla. Stat. (2014).

In addition to this grant of authority, section 316.0083(1)(a) “does not prohibit a

review of information” from red light cameras by a local government’s authorized

agent before issuance of the traffic citation by a trained traffic enforcement officer.

§ 316.0083(1)(a), Fla. Stat. (2014) (emphasis added). In this case, this Court is

asked to determine the meaning of the word “review,” as used in section

316.0083(1)(a).

      The Third District Court of Appeal held that the City did not violate the

statute because the City provided its authorized agent with written guidelines to aid

its review of the red light camera images, and the decision whether to issue a

traffic citation based on the images was made by the City’s traffic enforcement

officer. State ex rel. City of Aventura v. Jimenez, 211 So. 3d 158, 160 (Fla. 3d

DCA 2016). The Third District also certified a question of great public

importance, which, for purposes of clarity, we rephrase as follows:1


      1. The question that was certified by the Third District asks:

      Does the review of red light camera images authorized by section
      316.0083(1)(a), Florida Statutes (2014), allow a municipality’s
      vendor, as its agent, to sort images to forward to the law enforcement

                                          -2-
      Does a local government have the authority under section
      316.0083(1)(a), Florida Statutes (2014), to contract with a private
      third-party vendor to review and sort information from red light
      cameras, in accordance with written guidelines provided by the local
      government, before sending that information to a trained traffic
      enforcement officer who determines whether probable cause exists
      and a citation should be issued?

Id. at 171. We have jurisdiction. See art. V, § 3(b)(4), Fla Const.

      For the reasons that follow, we answer the rephrased certified question in the

affirmative. We therefore approve the Third District’s decision.2




      officer, where the controlling contract and City guidelines limit the
      Vendor to deciding whether the images contain certain easy-to-
      identify characteristics and where only the law enforcement officer
      makes the determinations whether probable cause exists and whether
      to issue a notice of violation and citation?

Jimenez, 211 So. 3d at 171.

       2. The Third District also ruled upon two other questions, which it certified
to be of great public importance:
      Is it an illegal delegation of police power for the vendor to print and
      mail the notices and citation, through a totally automated process
      without human involvement, after the law enforcement officer makes
      the determinations that probable cause exists and to issue a notice of
      violation and citation?

      Does the fact that the citation data is electronically transmitted to the
      Clerk of the Court from the vendor’s server via a totally automated
      process without human involvement violate section 316.650(3)(c),
      Florida Statutes (2014), when it is the law enforcement officer who
      affirmatively authorizes the transmission process?


                                         -3-
                           FACTUAL BACKGROUND

                     The City’s Red Light Camera Program

      The City entered into a contract with American Traffic Solutions, Inc. (“the

Vendor”) to service the City’s red light camera enforcement program. Jimenez,
211 So. 3d at 159. The contract states in pertinent part:

      Vendor shall act as City’s agent for the limited purpose of making an
      initial determination of whether the recorded images should be
      forwarded to an Authorized Employee to determine whether an
      infraction has occurred and shall not forward for processing those
      recorded images that clearly fail to establish the occurrence of an
      infraction.

Id. at 162 (emphasis omitted). The Third District explained the Vendor’s

responsibilities under the contract:

             Under the contract and its various amendments, the Vendor
      sorts the information and images generated by the system into two
      databases: a “working” database that the City police review to decide
      whether to issue a citation and a “non-working” database that the City
      police do not review for that purpose. Each image placed in the non-
      working database is reported, and the reason for placing the image in
      the non-working database is explained by the Vendor on a report
      screen. The report screen is periodically reviewed by the sergeant in
      charge of the City’s review. The non-working database remains
      available and is occasionally accessed by the police for other
      investigations.
             Each month, approximately 5,000 images are sorted into the
      working database and 3,000 are sorted into the non-working database.
      The police sergeant who oversees the City’s review testified that the



Id. at 171-72. We decline to address these questions and approve in full the Third
District’s analysis of these issues.


                                        -4-
      City would be overwhelmed if it was required to review all images
      generated by the system.
             To sort images, the Vendor conducts a review that includes (1)
      confirming workable images exist (and the camera did not simply
      misfire); (2) examining the images to verify the license plate of the
      subject vehicle is legible; (3) using the license plate number in an
      automated process to obtain the identifying information of the
      registered owner from the Florida Department of Motor Vehicles; (4)
      confirming the capture of date, time-of-day, speed, and timing-of-light
      data; (5) checking the “A” shot, which is a still photograph showing
      the vehicle approaching the intersection; (6) checking the “B” shot,
      which shows the vehicle in the intersection; and (7) checking the
      twelve-second video clip that shows the vehicle approaching and
      traveling through the intersection. The Vendor can pause the video
      and view it frame by frame.
             A representative of the Vendor testified that the Vendor’s task
      when reviewing images was to filter out images that were “useless.”
      A clear example, she explained, is where a camera simply misfired
      and failed to record an image. Other examples are where the light
      displays green or where images fail to capture a vehicle’s license plate
      number. These images were useless, she testified, because “the police
      cannot do anything with them.” But other images are determined to
      be useless based on the specific and detailed contract language and
      City guidelines.

Id. at 161.

      To aid the Vendor in the sorting process, the City provided the Vendor with

a set of guidelines, known as the “Business Rules Questionnaire.” Id. at 162. The

Third District explained:

      The guidelines govern the Vendor’s task of checking the “A” and “B”
      shots and the video clip. The guidelines were created by a process in
      which the Vendor identified scenarios or decision points and
      suggested alternative solutions to the City. For the most part, the City
      selected one of the alternative solutions suggested by the Vendor, but
      in several instances, the City created its own solutions.


                                        -5-
             For example, guideline 4.1 concerns the line of demarcation,
      which means the boundary of the intersection. This is the line used to
      evaluate the “A” shot, which is the photograph that shows the vehicle
      approaching the intersection. In reviewing this guideline, one must
      keep in mind that if the front tires of a vehicle crossed the boundary
      and entered the intersection when the light is still displaying green, the
      vehicle obviously is not running a red light. Conversely, if the front
      tires had not yet reached this line when the light displays red, the
      vehicle would appear to be running a red light (assuming the vehicle
      does not immediately stop within the edge of the intersection and wait
      for a green light). All of the City intersections containing red light
      cameras have painted stop lines. The Vendor provided four
      alternative suggestions for the line of demarcation: (1) the stop line;
      (2) the prolongation of the curb; (3) the crosswalk; and (4) whichever
      line the tires will hit first. The City adopted the first suggestion: the
      line of demarcation is the painted stop line. A similar process was
      followed for the other guidelines.

Id. at 162-63.

      As to the role of traffic enforcement officers in the City’s red light camera

program, the Third District explained:

              The police officers assigned to red light camera enforcement
      access the working database by logging into the server using their
      own unique user identification and password. The officers decide to
      issue a citation based on the images in the same manner they decide to
      issue a roadside citation. If, after reviewing the photographs, video,
      and other information, the officer decides to issue a citation, the
      officer clicks the “accept” button on the screen. By doing so, the
      officer authorizes his or her electronic signature and badge number to
      appear on the notice and citation. The officer’s review and
      determination in this regard is far from a mere rubber stamp. As the
      trial court expressly found, “[o]f the images reviewed by the City’s
      police officers, only between sixty-five percent (65%) and seventy
      percent (70%) are approved as a violation.”




                                         -6-
Id. at 163 (alteration in original); see § 316.640(1)(b)3., Fla. Stat. (2014)

(empowering local police departments to “designate employees as traffic infraction

enforcement officers”).

                                 Jimenez’s Citation

      Jimenez received a traffic citation charging him with “running a red light by

turning right at an intersection marked no-turn-on-red.” Jimenez, 211 So. 3d at

159. Probable cause for the citation was based on photographs and video from the

City’s red light camera program. Id. Officer Jeanette Castro, “a thirteen-year

veteran of the City Police Department who has issued thousands of traffic citations

roadside, and hundreds as part of the red light camera program,” issued Jimenez’s

citation. Id. at 163. She testified that her decision to issue Jimenez’s citation “was

based on the same factors and criteria she uses when she issues a citation for a

similar roadside violation.” Id. at 164.

      Jimenez moved to dismiss his citation in county court, arguing that the

City’s red light camera program is illegal because it gives the Vendor unfettered

discretion (1) “that exceeded the City’s statutory authority to use an agent” to

review images from red light cameras; (2) “in printing and mailing notices and

citations in violation” of Florida Statutes; and (3) in sending an electronic copy of

the citation to the Clerk of Courts in violation of Florida Statutes. Id. at 159-60.




                                           -7-
Following an evidentiary hearing, the county court dismissed Jimenez’s citation.

Id. at 159, 164. While the county court agreed with the City that there was no

violation in the Vendor printing and mailing notices and citations or sending an

electronic copy of the citation to the Clerk of Court, it concluded that it was

“bound by” City of Hollywood v. Arem, 154 So. 3d 359 (Fla. 4th DCA 2012), in

which the Fourth District Court of Appeal affirmed the trial court’s dismissal of a

traffic citation, holding that the City of Hollywood’s red light camera enforcement

program amounted to an unlawful delegation of the City’s police power under

section 316.0083(1)(a). Id. at 361. Although the county court dismissed Jimenez’s

citation, in a very well-reasoned and detailed order, it certified the same three

questions to the Third District that the Third District has now certified to this Court

regarding the City’s authority to contract with a third party to review images

captured by red light cameras.3

                           The Third District’s Decision

      Jimenez argued in the Third District that the City’s guidelines gave the

Vendor “unfettered discretion to place items into the non-working database where


      3. Florida Rule of Appellate Procedure 9.030(b)(4) recognizes that district
courts of appeal have discretionary jurisdiction to review “final orders of the
county court . . . that the county court has certified to be of great public
importance.”
      The questions certified by the county court vary slightly in wording but are
substantively the same as those certified by the Third District to this Court. See
Jimenez, 211 So. 3d at 164, 171-72.

                                         -8-
they are never reviewed by the police for purposes of issuing citations.” Jimenez,
211 So. 3d at 165. The Third District rejected that argument, explaining that “the

type of evaluation exercised in the Vendor’s decisions is clerical and ministerial.”

Id. at 166. Additionally, the Third District noted that the Vendor was instructed

that “if there is any doubt” as to whether an image should be placed in the working

queue, it should “send [the image] to the police for review.” Id. Similarly, if an

image presented a situation that was not addressed in the guidelines, the Vendor

was instructed to “always put [it] in the working database for police review.” Id. at

168. Lastly, the City does not issue any citation “unless and until an individual

officer of the City weighs the evidence in the images and determines in his or her

professional judgment that probable cause exists,” and “[t]he officers make these

decisions in the same manner they decide to issue a roadside citation.” Id. The

Third District thus concluded that there was no unconstitutional delegation of

authority and reversed the dismissal of the citation.

                                    ANALYSIS

      The issue before the Court involves the meaning of the word “review” as

used in section 316.0083(1)(a), Florida Statutes (2014). Because resolving this

question requires us to construe the relevant statutory provisions, our review is de

novo. See Borden v. East-European Ins. Co., 921 So. 2d 587, 591 (Fla. 2006).




                                         -9-
      Our analysis begins with chapter 316, Florida Statutes, which codifies the

“Florida Uniform Traffic Control Law.” § 316.001, Fla. Stat. (2014). We then

turn to the Mark Wandall Traffic Safety Act, which authorizes traffic enforcement

officers to issue traffic citations based on images from red light cameras.

Ch. 2010-80, § 5, Laws of Fla.; § 316.0083(1)(a), Fla. Stat. (2014). After setting

forth the relevant statutory provisions, we discuss two additional district court

decisions that have addressed the legality of red light camera enforcement

programs. Finally, with the legal background set, we answer the rephrased

certified question in this case.

                   I. The Florida Uniform Traffic Control Law

      Chapter 316, Florida Statutes, codifies the “Florida Uniform Traffic Control

Law.” § 316.001, Fla. Stat. (2014). The Legislature’s intent in creating the

chapter was “to make uniform traffic laws to apply throughout the state and its

several counties and uniform traffic ordinances to apply in all municipalities.” Id.

§ 316.002. Section 316.002 makes it unlawful “for any local authority to pass or

to attempt to enforce any ordinance in conflict with the provisions of” chapter 316.

Id. Striking a similar tone, section 316.007 states that the provisions of chapter

316 “shall be applicable and uniform throughout this state and in all political

subdivisions and municipalities therein, and no local authority shall enact or

enforce any ordinance on a matter covered by this chapter unless expressly


                                        - 10 -
authorized.” Id. § 316.007. This Court has stated that “[c]hapter 316 could not be

clearer in providing that local ordinances on ‘a matter covered by’ the chapter are

preempted unless an ordinance is ‘expressly authorized’ by the statute.” Masone v.

City of Aventura, 147 So. 3d 492, 496-97 (Fla. 2014) (quoting § 316.007, Fla. Stat.

(2008)).

                       The Mark Wandall Traffic Safety Act

      In 2010, the Legislature enacted the Mark Wandall Traffic Safety Act (“the

Wandall Act”), which authorizes local governments “to use traffic infraction

detectors under certain circumstances.” Ch. 2010-80, Laws of Fla.; see id. § 13. A

“traffic infraction detector” is defined as:

            A vehicle sensor installed to work in conjunction with a traffic
      control signal and a camera or cameras synchronized to automatically
      record two or more sequenced photographic or electronic images or
      streaming video of only the rear of a motor vehicle at the time the
      vehicle fails to stop behind the stop bar or clearly marked stop line
      when facing a traffic control signal steady red light.

§ 316.003(87), Fla. Stat. (2014). In layman’s terms, a traffic infraction detector is

a red light camera. See id.

      Section 316.0076, Florida Statutes (2014), expressly preempts the

“[r]egulation of the use of cameras for enforcing the provisions of” chapter 316 “to

the state.” Express preemption notwithstanding, section 316.008, Florida Statutes

(2014), states that “[t]he provisions of this chapter shall not be deemed to prevent

local authorities, with respect to streets and highways under their jurisdiction and

                                         - 11 -
within the reasonable exercise of the police power” from using red light cameras.

Id. § 316.008(1); accord id. (8).

       Section 316.0083(1)(a) expressly authorizes a traffic infraction enforcement

officer to issue a traffic citation for a violation of certain red light traffic

infractions. Id. § 316.0083(1)(a). Section 316.0083(1)(a) also states:

       This paragraph does not prohibit a review of information from a
       traffic infraction detector by an authorized employee or agent of the
       department, a county, or a municipality before issuance of the traffic
       citation by the traffic infraction enforcement officer.

Id. (emphasis added).

       Having set forth the relevant statutory provisions, we now turn to address

two other district court decisions that examined the legality of red light camera

enforcement programs.

                   II. Related District Court of Appeal Decisions

       In dismissing Jimenez’s citation, the county court relied on City of

Hollywood v. Arem, in which the Fourth District held that the City of Hollywood

was “not authorized to delegate police power by entering into a contract that allows

a private vendor to screen data and decide whether a violation has occurred before

sending that data to a traffic infraction enforcement officer . . . to use as the basis

for authorizing a citation.” 154 So. 3d at 361. The Fourth District further

concluded in Arem that the City of Hollywood “lack[ed] the lawful authority to

outsource to a third-party vendor the ability to make the initial review of the

                                           - 12 -
computer images of purported violations and then use its unfettered discretion to

decide which images are sent to the [traffic enforcement officer], and which ones

are not.” Id. at 365.

      Addressing the same issue in City of Oldsmar v. Trinh, 210 So. 3d 191 (Fla.

2d DCA 2016), the Second District Court of Appeal agreed with the Third District

in Jimenez that, because the traffic enforcement officer “makes the determination

about whether probable cause for a violation exists and whether to issue a notice of

violation, no unauthorized delegation of police power has occurred.” Id. at 207.

The Second District certified conflict with Arem, explaining that it “simply

disagree[d] with th[e] conclusion in Arem” that a review of images by the City’s

authorized agent in accordance with certain guidelines provided by the City was

not an authorized delegation of police power. Id. at 205.4

      We now turn to the rephrased certified question presented in this case.

                        III. The Rephrased Certified Question

       Jimenez argued to the county court and the Third District that the City’s red

light camera enforcement program amounted to an unlawful delegation of police




       4. This Court initially accepted jurisdiction in Trinh based on certified
conflict with the Fourth District’s decision in Arem. However, upon the City of
Oldmar’s suggestion of mootness, this Court dismissed the case after Trinh was
acquitted of her red light camera citation on grounds unrelated to the legality of red
light cameras.


                                        - 13 -
powers by giving the Vendor “unfettered discretion that exceeded the City’s

statutory authority to use an agent to ‘review’ images” under section

316.0083(1)(a). Jimenez, 211 So. 3d at 159-60. In this Court, Jimenez does not

pursue his unlawful delegation argument and argues instead that the City’s red

light camera enforcement program (A) unlawfully exceeds the authority conferred

upon the City by the Legislature because “review” under section 316.0083(1)(a) is

limited to determining whether images from red light cameras are “complete and

usable”; and (B) is unconstitutional because it violates the uniformity principle set

forth in chapter 316. We address each argument in turn.

A. Whether the City Exceeded its Statutory Authority in Contracting with the
             Vendor to Review the Red Light Camera Images

      Jimenez argues that the City’s red light camera program exceeds the

authority granted by the Legislature with respect to the meaning of the word

“review” as used in section 316.0083(1)(a). Specifically, Jimenez asserts that the

word “review” as used in section 316.0083(1)(a) is limited to ensuring that the

images from the red light camera are complete and usable, as opposed to the

review conducted by the Vendor in this case, which, according to Jimenez,

involves making a preliminary determination as to whether a traffic infraction has

occurred. While Jimenez argues in favor of a narrow construction of the word

“review,” the City and the State maintain that the delegation of authority

authorized by the Legislature in using the term “review” is broader and includes an

                                        - 14 -
evaluation of not only whether the images are complete and usable, but whether

they meet certain guidelines, as provided by the City.

      “In matters of statutory construction, we have repeatedly recognized that

legislative intent is the polestar that guides the Court.” Sch. Bd. of Palm Beach

Cty. v. Survivors Charter Schs., Inc., 3 So. 3d 1220, 1232 (Fla. 2009). “The plain

meaning of the statute is always the starting point in statutory interpretation.”

GTC, Inc. v. Edgar, 967 So. 2d 781, 785 (Fla. 2007). “[I]f the meaning of the

statute is clear then this Court’s task goes no further than applying the plain

language of the statute.” Id. “However, if the language is unclear or ambiguous,

then the Court applies rules of statutory construction to discern legislative intent.”

Polite v. State, 973 So. 2d 1107, 1111 (Fla. 2007). “In addition, examining the

history of the legislation is a helpful tool in determining legislative intent.”

Raymond James Fin. Servs., Inc. v. Phillips, 126 So. 3d 186, 192 (Fla. 2013).

      The Legislature did not define, or otherwise elaborate upon, the word

“review” in section 316.0083(1)(a). Although at times we turn to dictionary

definitions to ascertain the plain meaning of a statutory term, see License

Acquisitions, LLC v. Debary Real Estate Holdings, LLC, 155 So. 3d 1137, 1144

(Fla. 2014), because “review” can mean something as broad as examining

critically, or as narrow as viewing, the plain meaning of the word is not clear. See

Merriam-Webster’s Collegiate Dictionary 1067 (11th ed. 2005) (providing many


                                         - 15 -
definitions of “review,” including “to view or see again,” “to examine or study

again,” or “to go over or examine critically or deliberately”). Accordingly, “this

Court should look to the [other] rules of statutory construction to help interpret

legislative intent, which may include the examination of a statute’s legislative

history and the purpose behind its enactment.” Edwards v. Thomas, 229 So. 3d
277, 283 (Fla. 2017) (quoting W. Fla. Reg’l Med. Ctr. v. See, 79 So. 3d 1, 9 (Fla.

2012)).

      Courts “cannot read a statutory subsection in isolation, ‘but must read it

within the context of the entire section in order to ascertain legislative intent for the

provision.’ ” Larimore v. State, 2 So. 3d 101, 114 (Fla. 2008) (quoting Fla. Dep’t

of Envtl. Protection v. ContractPoint Fla. Parks, LLC, 986 So. 2d 1260, 1265 (Fla.

2008)). Section 316.0083(1)(a), in its entirety, provides:

             For purposes of administering this section, the department, a
      county, or a municipality may authorize a traffic infraction
      enforcement officer under s. 316.640 to issue a traffic citation for a
      violation of s. 316.074(1) or s. 316.075(1)(c)1. A notice of violation
      and a traffic citation may not be issued for failure to stop at a red light
      if the driver is making a right-hand turn in a careful and prudent
      manner at an intersection where right-hand turns are permissible. A
      notice of violation and a traffic citation may not be issued under this
      section if the driver of the vehicle came to a complete stop after
      crossing the stop line and before turning right if permissible at a red
      light, but failed to stop before crossing over the stop line or other
      point at which a stop is required. This paragraph does not prohibit a
      review of information from a traffic infraction detector by an
      authorized employee or agent of the department, a county, or a
      municipality before issuance of the traffic citation by the traffic
      infraction enforcement officer. This paragraph does not prohibit the

                                         - 16 -
      department, a county, or a municipality from issuing notification as
      provided in paragraph (b) to the registered owner of the motor vehicle
      involved in the violation of s. 316.074(1) or s. 316.075(1)(c)1.

§ 316.0083(1)(a), Fla. Stat. (2014). Under the statute, the review contemplated is

“of information from a traffic infraction detector,” id., which, as section

316.003(87) makes clear, consists of “photographic or electronic images or

streaming video.” Id. § 316.003(87).

      Reading the provision in its entirety, we conclude that section

316.0083(1)(a) allows a local government’s authorized agent to review images

from red light cameras for any purpose short of making the probable cause

determination to issue a traffic citation. By including two specific examples of

what is not a traffic infraction immediately before stating that an authorized agent

can review the information captured by red light cameras, which includes

photographs and video, it is clear the Legislature contemplated that the agent

would conduct an initial review of those photographs or video or both, before a

traffic enforcement officer determines whether probable cause exists to issue a

traffic citation. There is simply no indication that the Legislature intended the

narrow definition of the word “review” advanced by Jimenez.

      Jimenez makes two separate statutory arguments in support of his

interpretation of the word “review,” both of which we reject. First, Jimenez refers

to an earlier version of the bill proposed during the bill drafting process in which a


                                        - 17 -
traffic citation could have been issued based on “a signed statement by a

specifically trained technician employed by the agency or its contractor that, based

on inspection of photographs or other recorded images,” the driver of the vehicle

committed a traffic infraction. Fla. HB No. 325, § 3 (filed Nov. 6, 2009) (proposed

§ 316.0083(1)(d)). Even if we were to consider an earlier version of the bill

proposed during the bill drafting process, we conclude that it would not help

Jimenez because the enacted version retained the use of authorized agents but did

not allow those agents to determine whether a citation should be issued. In other

words, although the Legislature authorized local governments to delegate initial

review responsibilities to an agent, the Legislature clearly intended that the

ultimate authority to issue a citation would remain with a trained traffic

enforcement officer. Thus, this argument does not support Jimenez’s narrow

interpretation of the word “review” in section 316.0083(1)(a).

      Second, Jimenez notes that a single sentence in a legislative staff analysis of

the Wandall Act references the existing statutory scheme for the enforcement of

toll violations, which includes the use of cameras. See Fla. H.R. Policy Comm. on

Roads, Bridges & Ports, HB 325 (2010) Staff Analysis 3 (Jan. 8, 2010) (“Cameras

are permitted by current Florida law to enforce violations of payment of tolls.”)

(citing § 316.1001(2)(d), Fla. Stat. (2009)). The toll violation statutory scheme

authorized “a toll enforcement officer to issue” citations for toll violations and


                                        - 18 -
allowed toll operators to employ “independent contractors or designate employees

as toll enforcement officers.” § 316.1001(2)(a), Fla. Stat. (2009); id.

§ 316.640(1)(b)2.b. From that brief reference, Jimenez continues on his journey of

statutory construction by pointing to a Florida Administrative Code rule that

limited the toll enforcement officers or their designees to “review[ing] captured

photographic images . . . to ensure accuracy and data integrity.” Fla. Admin Code

R. 14-100.002(3). Jimenez asserts that this administrative rule’s definition of the

word “review,” which is limited to ensuring accuracy, supports his interpretation of

the word “review” in section 316.0083(1)(a). We disagree.

      The reference to the toll violation statute in the staff analysis for the Wandall

Act was one line in a comprehensive eleven-page analysis, which simply states that

cameras are currently used to enforce tollbooth violations; the toll violation

statutory scheme was not otherwise mentioned in the staff analysis. Further, the

word “review” does not appear in the toll enforcement statute. Lastly, the

administrative rule Jimenez cites does not even pertain to the statute at issue in this

case. We thus conclude that this argument does not support Jimenez’s narrow

interpretation of the word “review” in section 316.0083(1)(a).

      Ultimately, Jimenez cannot escape the fact that the term “review,” as used in

section 316.0083(1)(a), indicates some evaluative component, and there is no

indication that the Legislature intended the most restrictive version of the term in


                                        - 19 -
the context of this statute. We therefore hold that section 316.0083(1)(a)

authorizes a local government to contract with a private third-party vendor to

review and sort information from red light cameras, in accordance with written

guidelines provided by the local government, before sending that information to a

trained traffic enforcement officer who determines whether probable cause exists

and a citation should be issued.

      In this case, the City provided the Vendor with written guidelines to use

when reviewing and sorting the images before sending to a trained traffic

enforcement officer who determines whether probable cause exists and a citation

should be issued. Thus, the City’s red light camera enforcement program does not

exceed the authority granted in section 316.0083(1)(a). We now turn to address

Jimenez’s argument regarding uniformity.5

                                   B. Uniformity

      Jimenez also argues that the City’s adoption and use of its own set of

standards, or guidelines, for determining whether a traffic infraction has occurred

violates the uniformity principle set forth in chapter 316. See § 316.002, .007, Fla.

Stat. (2014). Essentially, Jimenez complains that the City’s red light camera



       5. Jimenez also argues that the City’s red light camera enforcement program
is invalid because it is preempted by state law. We need not address this argument
because it is dependent upon our agreement with Jimenez regarding the meaning of
“review” in section 316.0083(1)(a).


                                        - 20 -
enforcement program may be underinclusive because there is a possibility that

other motorists may have committed a red light camera violation but did not

receive a citation because, based on the City’s guidelines, the images were sorted

into the non-working queue.

      The City explained that it often makes decisions regarding the enforcement

of traffic infractions, including where to place red light cameras, as they are not

placed at every intersection. Likewise, even without the use of red light cameras,

traffic enforcement officers cannot be present at every intersection. As a result,

there will inevitably be traffic infractions that go undetected and uncited.

      Importantly, Jimenez makes no suggestion of discriminatory enforcement.

Rather, he seems to assert that it would be fairer if the Vendor sent all usable

images to the City for review. We disagree. This is no different than a traffic

enforcement officer on the road stopping and citing one individual for exceeding

the speed limit, while not citing others doing the same. Indeed, as Judge Wells

cogently stated in her special concurrence in Jimenez:

             The record in this case establishes that at most the servicing
      agent has been accorded only the ministerial authority to screen and
      cull those images which, pursuant to a rigid set of guidelines, clearly
      show no possible violation of the traffic laws; it is the traffic
      infraction officer alone who determines from the population of
      possible violators, those who will be subject to prosecution. This, in
      my opinion, is neither a violation of the law nor a matter about which
      those cited for a violation have authority to complain. Put another
      way, the real issue here is that some individuals who may have
      violated traffic regulations may be screened out of the process because

                                        - 21 -
      the images of their vehicles were not sent to a traffic infraction
      enforcement officer to determine if a violation has occurred. This
      argument is no different than that made by an individual issued a
      speeding ticket who complains that other speeders also were not
      ticketed. In short, the fact that [the Vendor] determines certain
      images will not be forwarded—i.e., that some drivers will not be
      ticketed—because images taken of their vehicles show that they have
      not exceeded set guidelines, does not amount to determining whether
      those drivers who potentially exceed those guidelines have violated
      the law. That determination, as the record before us confirms, is left
      solely to traffic infraction enforcement officers.
211 So. 3d at 173-74 (Wells J., specially concurring).

      Based on the foregoing, we conclude that Jimenez’s arguments that the

City’s red light camera enforcement program (A) unlawfully exceeds the grant of

authority in section 316.0083(1)(a), and (B) violates the uniformity principle set

forth in chapter 316, are without merit.

                                  CONCLUSION

      The Legislature has expressly authorized local governments to allow traffic

enforcement officers to issue citations for traffic infractions captured by red light

cameras. As part of this express authorization, the Legislature has permitted a

local government’s agent to review information from red light cameras for any

purpose short of making the probable cause determination as to whether a traffic

infraction was committed. We thus hold that section 316.0083(1)(a) authorizes a

local government to contract with a private third-party vendor to review and sort

information from red light cameras, in accordance with written guidelines provided


                                           - 22 -
by the local government, before sending that information to a trained traffic

enforcement officer, who determines whether probable cause exists and a citation

should be issued.

      Accordingly, we answer the rephrased certified question in the affirmative

and approve the decision of the Third District in Jimenez. We also approve the

decision of the Second District in Trinh and disapprove the decision of the Fourth

District in Arem to the extent it is inconsistent with this opinion.

      It is so ordered.

LABARGA, C.J., and QUINCE, J., concur.
LEWIS, J., concurs in result.
CANADY, J., concurs specially with an opinion, in which POLSTON and
LAWSON, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

CANADY, J., specially concurring.

      I agree that the Third District’s decision in State ex rel. City of Aventura v.

Jimenez, 211 So. 3d 158 (Fla. 3d DCA 2016), and the Second District’s decision in

City of Oldsmar v. Trinh, 210 So. 3d 191 (Fla. 2d DCA 2016), should be approved,

and that the Fourth District’s decision in City of Hollywood v. Arem, 154 So. 3d
359 (Fla. 4th DCA 2014), should be disapproved. I join in the majority’s rejection

of Jimenez’s argument that is based on the uniformity requirement of section

316.007, Florida Statutes (2014).


                                         - 23 -
      I also agree that Jimenez’s argument regarding the meaning of “review” in

section 316.0083(1)(a), Florida Statutes (2014), is unavailing. Nothing in the text

or context suggests that a narrow reading should be imposed on “review.” The

statute in no way precludes a local government from contracting with a third-party

vendor to provide assistance in screening images from red light cameras in any

way the local government sees fit other than authorizing the vendor to issue

citations. On this point, the critical issue is not the details of the relationship

between the local government and the vendor. Rather, the dispositive point is that

the local government conforms to the requirement that only law enforcement

officers and traffic infraction enforcement officers—rather than employees of a

vendor—may issue traffic citations.

POLSTON and LAWSON, JJ., concur.

Application for Review of the Decision of the District Court of Appeal – Certified
Great Public Importance

      Third District - Case Nos. 3D15-2271 and 3D15-2303

      (Dade County)

Marc A. Wites of Wites & Kapetan, P.A., Lighthouse Point, Florida; Stephen F.
Rosenthal and Ramon A. Rasco of Podhurst Orseck, P.A., Miami, Florida; and
Louis C. Arslanian of Gold & Associates, P.A., Hollywood, Florida,

      for Petitioner

Edward G. Guedes and Samuel I. Zeskind of Weiss Serota Helfman Cole &
Bierman, P.L., Coral Gables, Florida; and Pamela Jo Bondi, Attorney General,
Amit Agarwal, Solicitor General, Rachel Nordby, Deputy Solicitor General,

                                          - 24 -
Tallahassee, Florida, and Robert Dietz, Senior Assistant Attorney General, Tampa,
Florida,

      for Respondent

E. Bruce Johnson and Christopher J. Stearns of Johnson, Anselmo, Murdoch,
Burke, Piper & Hochman, P.A., Fort Lauderdale, Florida; and Kraig A. Conn and
David Cruz of Florida League of Cities, Inc., Tallahassee, Florida,

      Amici Curiae Florida League of Cities, Inc., Village of Bal Harbor, City of
      Cocoa Beach, Town of Cutler Bay, City of Doral, Village of Key Biscayne,
      City of Miami Gardens, Village of Palm Springs, City of Sunrise, City of
      West Park, Town of Campbellton, City of Clermont, City of Coral Springs,
      Village of El Portal, City of Green Cove Springs, City of Hialeah Gardens,
      City of Holly Hill, Town of Juno Beach, City of Lauderdale Lakes, City of
      Miami Springs, City of Milton, North Bay Village, City of Oldsmar, City of
      Opa-locka, Town of Orange Park, City of Palatka, City of Palm Coast, City
      of Surfside, City of Sweetwater, City of Tamarac, City of West Miami, and
      City of Pembroke Pines (“Local Governments”)




                                      - 25 -